DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/02/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-34, 36-41, 43 and 44
Withdrawn claims: None
Previously cancelled claims: 35, 42 and 45-47
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-34, 36-41, 43 and 44
Currently rejected claims: 1-34, 36-41, 43 and 44
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 16-23, 26, 39-41, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1).
Regarding claim 1, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising mixing a casein-containing ingredient with starting milk to make a yogurt milk, wherein the yogurt milk does not contain yogurt before the addition of a yogurt culture and also does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1); adding the yogurt culture directly to the yogurt milk to make a yogurt mixture, wherein the yogurt mixture contains yogurt; and forming the yogurt mixture into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).
Mistry et al. does not explicitly disclose (i) the casein-containing ingredient as having a casein-to-whey protein ratio of 82:18 or greater; (ii) separating the yogurt mixture into a yogurt retentate and a yogurt permeate; (iii) the protein fortified yogurt product as being spreadable; (iv) the yogurt as having a consistency of butter or cream cheese at room temperature; or (v) the yogurt as having a weight ratio of total sugars to total proteins less than or about 1:10.
However, Peng et al. discloses a casein-containing ingredient having a casein-to-whey protein ratio of 82:18 or greater (specifically, 90:10) (p. C667, Table 1, MC component) that is used to fortify yogurt with protein (p. C667, column 1, ¶3).
It would have been obvious to one having ordinary skill in the art to incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of novel high milk protein powder produced by the same research group (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). A skilled practitioner would recognize that other milk protein products exhibiting the benefits of the novel powder discussed in Mistry et al. (i.e., no pH adjustment or 
As for the separation step, Mistry et al. discloses that total solids content may be increased via membrane filtration of milk (p. 947, column 2, ¶2), which would inherently involve the separation of the milk into a retentate and a permeate. MPEP 2144.04 IV C states: “selection amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for more specific instruction regarding the composition of various fractions upon membrane filtration in order to determine appropriate processing and usage of the fractions. Achs indicates that microfiltration of skim milk causes the total solids to increase in the retentate (Fig. 5A, 304, 308), which corresponds with the teaching in Mistry et al. that membrane fractionation may be used for concentrating the solids (p. 947, column 2, ¶2). The incorporation of microfiltration as in Achs further indicates that the permeate would comprise water, proteins, dairy sugars, and minerals (Fig. 5A, 306). Performing such a filtration step after the culturing step would not cause any appreciable difference in such components, since they would still be removed in the permeate at least to some degree. As such, the separation of a yogurt permeate that comprises water, proteins, dairy sugars, and minerals would be obvious to a skilled practitioner.
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the 
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. 
As for claim 2, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component).
As for claim 3, Peng et al. discloses the casein-containing ingredient as having a total protein concentration on a dry basis of 25 wt.% to 92 wt.% (specifically, 83% protein) (p. C667, Table 1, MC component).
As for claim 4, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3).
As for claim 5, Peng et al. discloses the casein-containing ingredient as being a powder (p. C667, column 1, ¶5 “complete dissolution of all the powders”).
As for claim 6, Mistry et al. discloses the protein-fortified yogurt as having a total protein concentration of 11 wt.% or more (p. 950, Table 2, Treatment 3, where 10.96% total protein is considered to be equivalent to 11 wt.%).
As for claim 16, Mistry et al. discloses adding a stabilizer and/or a food protein to the yogurt milk (p. 947, column 2, ¶1).
Regarding claim 17, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising mixing a casein-containing ingredient with starting milk to make a yogurt milk, wherein the yogurt milk does not contain yogurt before the addition of a yogurt culture and also does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1); adding the yogurt culture directly to the yogurt milk to make a yogurt mixture, wherein the yogurt mixture contains yogurt; and forming the yogurt mixture into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).
Mistry et al. does not explicitly disclose (i) the casein-containing ingredient as being produced by microfiltering a first milk into whey-containing permeate and a casein-containing retentate, wherein the casein-containing retentate is formed into the casein-containing ingredient; (ii) the casein-containing ingredient as having a casein-to-whey protein ratio of 82:18 or greater; (iii) separating the yogurt mixture into a yogurt retentate and a yogurt permeate; (iv) the protein fortified yogurt product as being spreadable and having a consistency of cream cheese or butter at room temperature; or (v) the yogurt as having a weight ratio of total sugars to total proteins less than or about 1:10.
However, Peng et al. discloses a micellar casein component that is “prepared by microfiltration (to reduce the concentration of whey proteins)” (p. C667, column 1, ¶1) and has a casein-to-whey protein ratio of 82:18 or greater (specifically, 90:10) (p. C667, Table 1, MC component) that is used to fortify yogurt with protein (p. C667, column 1, ¶3).
It would have been obvious to one having ordinary skill in the art to prepare and incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of novel high milk protein powder produced by the same research group (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). A skilled practitioner would recognize that other milk protein products exhibiting the benefits of the novel powder discussed in Mistry et al. (i.e., no pH adjustment or high heat requirement) would be suitable for fortifying yogurt (pp. 947-948, bridging paragraph). Since Peng et al. discloses a number of different milk protein products that are used in fortifying yogurt (pp. C666-C667, bridging paragraph), a skilled practitioner would be motivated to consult the reference for alternatives to the novel high-milk 
As for the separation step, Mistry et al. discloses that total solids content may be increased via membrane filtration of milk (p. 947, column 2, ¶2), which would inherently involve the separation of the milk into a retentate and a permeate. MPEP 2144.04 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for more specific instruction regarding the composition of various fractions upon membrane filtration in order to determine appropriate processing and usage of the fractions. Achs indicates that microfiltration of skim milk causes the total solids to increase in the retentate (Fig. 5A, 304, 308), which corresponds with the teaching in Mistry et al. that membrane fractionation may be used for concentrating the solids (p. 947, column 2, ¶2). The incorporation of microfiltration as in Achs further indicates that the permeate would comprise water, proteins, dairy sugars, and minerals (Fig. 5A, 306). Performing such a filtration step after the culturing step would not cause any appreciable difference in such components, since they would still be removed in the permeate at least to some degree. As such, the separation of a yogurt permeate that comprises water, proteins, dairy sugars, and minerals would be obvious to a skilled practitioner.
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, 
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. 
As for claim 18, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component).
As for claim 19, Peng et al. discloses the casein-containing ingredient as having a total protein concentration on a dry basis of 25 wt.% to 92 wt.% (specifically, 83% protein) (p. C667, Table 1, MC component).
As for claim 20, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3).
As for claim 21, Achs discloses a whey-containing microfiltration permeate as being ultrafiltered into a whey-containing retentate and a lactose-containing permeate, where the whey is subsequently useful as a protein fortifier for other products ([0047]-[0050]). It would have been obvious to one having ordinary skill in the art to ultrafilter the whey-containing permeate of Peng et al. into a whey-containing retentate and a lactose-containing permeate according to Achs. First, Peng et al. provides no instruction as to how the separated whey proteins should be treated or recovered (p. C667, column 1, ¶1), even though whey protein was taught as being useful for fortifying yogurt products (p. C666, column 2, ¶3). A skilled practitioner practicing the micellar production method of Peng et al. would be motivated to recover the whey proteins for subsequent use or sale and would thus consult Achs for such processing instruction. Since Achs provides a method and explicit motivation for further processing a microfiltration permeate into a whey-containing retentate and a lactose-containing permeate, a skilled practitioner would find ultrafiltering the microfiltration permeate to be obvious. 
As for claim 22, Achs discloses the whey-containing permeate as being formed into an edible whey protein ([0050]), where motivation for doing so would be to produce a valuable 
As for claim 23, Peng et al. discloses the use of whey protein to fortify yogurt (p. C666, column 2, ¶3). Since Achs discloses a method for producing such a component, the incorporation of edible whey protein produced according to the filtration process of Achs into the starting milk would be obvious to a skilled practitioner.
As for claim 26, Achs discloses that the ultrafiltration permeate largely comprises lactose and milk minerals ([0048]; Fig. 5C, Box 312). Achs further discloses that the casein-containing microfiltration retentate preferably “includes lactose and certain other milk compounds”, which include milk minerals ([0053]; Fig. 5A, Box 308). A skilled practitioner would find the combination of the lactose-containing permeate with the casein fraction to be obvious in order to restore lactose and milk minerals that are naturally present in the milk to the casein fraction. Such a combination effectively results in the exclusion of whey protein, while other milk proteins, sugars and minerals are retained.
Regarding claim 39, Mistry et al. discloses a method of making a protein fortified yogurt product, the method comprising providing a casein-containing ingredient (p. 948, column 2, ¶1); adding the yogurt culture directly to the casein-containing ingredient to make a yogurt precursor; and forming the yogurt precursor into the protein-fortified yogurt product (p. 949, column 1, ¶1), wherein the yogurt does not contain cheese at room temperature (p. 948, column 2, ¶1 – p. 949, column 1, ¶1), wherein a total protein concentration in the protein-fortified yogurt product is 10 wt.% or more (p. 950, Table 2, Treatment 3).
Mistry et al. does not explicitly disclose (i) the casein-containing ingredient as having a casein-to-whey protein ratio of 82:18 or greater; (ii) separating the yogurt mixture into a yogurt 
However, Peng et al. discloses a casein-containing ingredient having a casein-to-whey protein ratio of 82:18 or greater (specifically, 90:10) (p. C667, Table 1, MC component) that is used to fortify yogurt with protein (p. C667, column 1, ¶3).
It would have been obvious to one having ordinary skill in the art to incorporate the MC component (i.e., micellar casein) as disclosed in Peng et al. into the method of Mistry et al. First, Mistry et al. teaches broadly that a number of milk protein products have been considered for use in fortifying yogurt with protein (p. 947, column 2, ¶¶1-2), before analyzing only a single type of novel high milk protein powder produced by the same research group (p. 947, column 2, ¶3 – p. 948, column 1, ¶2). A skilled practitioner would recognize that other milk protein products exhibiting the benefits of the novel powder discussed in Mistry et al. (i.e., no pH adjustment or high heat requirement) would be suitable for fortifying yogurt (pp. 947-948, bridging paragraph). Since Peng et al. discloses a number of different milk protein products that are used in fortifying yogurt (pp. C666-C667, bridging paragraph), a skilled practitioner would be motivated to consult the reference for alternatives to the novel high-milk protein powder described in Mistry et al. Further, Peng et al. discloses that the MC component resulted in notably different properties for the resultant yogurt compared to the other protein components, such as a slower rate of pH decrease and longer fermentation time (p. C670, column 2, ¶1) that resulted in a coarser yogurt gel with larger pores compared to other protein components (p. 671, column 1, ¶1). The MC-yogurt also exhibited the lowest yield stress value, which correlates with decreased firmness (p. C672, column 1, ¶3). Since Mistry et al. incorporates protein at substantially higher 
As for the separation step, Mistry et al. discloses that total solids content may be increased via membrane filtration of milk (p. 947, column 2, ¶2), which would inherently involve the separation of the milk into a retentate and a permeate. MPEP 2144.04 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. Whether the concentration of milk solids occurs prior to or following the culturing of the mixture would not produce any unexpected results, especially where the claimed separation step does not require the removal of any amount of water, proteins, dairy sugars, and minerals. As such, the disclosure in Mistry et al. regarding the concentration of milk via membrane filtration is considered to render the claimed step of separating the yogurt mixture into a yogurt retentate and a yogurt permeate obvious. As for the composition of the permeate, a skilled practitioner practicing the method of Mistry et al. would be motivated to consult Achs for more specific instruction regarding the composition of various fractions upon membrane filtration in order to determine appropriate processing and usage of the fractions. Achs indicates 
As for the spreadability of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable would be obvious to a skilled practitioner.
As for the consistency, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that has a consistency of butter or cream cheese or butter would be obvious to a skilled practitioner.
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. As such, a total sugars concentration of 1 wt.% or less is considered obvious to a skilled practitioner. Considered together with the previous determination that a total protein concentration of 10 wt.% or more would be obvious, the claimed ratio of total sugars to total proteins of less than or about 1:10 would be obvious to a skilled practitioner.
As for claim 40, Peng et al. discloses combining reconstituted skim milk with a protein constituent and then a yogurt culture (p. C667, columns 1-2, bridging paragraph). However, MPEP 2144.05 IV C states: “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” Combining the protein constituent and yogurt culture prior to adding the reconstituted skim milk would thus be obvious, since there would be no new or unexpected result due to fermentation not commencing in either case until all the ingredients are added and mixed. Thus, forming a yogurt precursor comprising a casein-
As for claim 41, Mistry et al. discloses the protein-fortified yogurt as having a total protein concentration of 11 wt.% or more (p. 950, Table 2, Treatment 3, where 10.96% total protein is considered to be equivalent to 11 wt.%).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 1 above, and further in view of Bisson et al. (U.S. 5,714,182).
Regarding claim 7, Mistry et al., Peng et al. and Achs disclose the method of claim 1.
The cited prior art does not disclose the separation step as comprising centrifuging the yogurt mixture into the yogurt retentate and yogurt permeate.
However, Bisson et al. discloses a similar method for producing a low-fat yogurt product (C1, L33-L35; C2, L47-L48), wherein a protein-fortified, fermented milk component was separated into curds and whey via centrifugation (C5, L3-L10).
It would have been obvious to one having ordinary skill in the art to incorporate centrifugation as taught in Bisson et al. into the method of Mistry et al. as the method for separating the yogurt mixture into the permeate and the retentate. First, Mistry et al. indicates that for low fat and nonfat yogurts the total solids content must be raised in order to compensate for the lack of fat and lower total solids content that causes “weak body and poor texture”, where prima facie obvious. The teaching in Bisson et al. that curds may be separated and collected via centrifugation would be apparent to a skilled practitioner as a method for reducing moisture in the formed product in a manner comparable to evaporation or membrane filtration as taught in Mistry et al. A skilled practitioner would find the process step of separating the yogurt mixture into the yogurt retentate and yogurt permeate via centrifugation to be obvious in light of the teaching in Mistry et al. requiring an elevated total solids content combined with the centrifugation method in Bisson et al. for elevating the total solids content.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)), Achs (2005/018095 A1) and Bisson et al. (U.S. 5,714,182) as applied to claim 7 above, and further in view of Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 8, Mistry et al., Peng et al., Achs and Bisson et al. disclose the method of claim 7.
The cited prior art does not explicitly disclose adding a flavoring to the yogurt retentate to form the protein-fortified yogurt product.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein a flavoring may be added to the composition ([0093]), though the reference does not explicitly indicate at what point such a flavoring should be added. A skilled practitioner would be motivated to consult Gutknecht et al. to confirm the extremely well-known practice of adding flavoring to yogurt-containing products and to discern details regarding suitable types of flavorings, which renders the addition of a flavoring obvious to a skilled practitioner. MPEP 2144.04 IV C states: “Selection of any order of mixing ingredients is prima facie obvious”, which indicates the addition of flavoring at any point would be obvious, including to the yogurt retentate of a method that is modified according to Bisson et al. to include a centrifugation step.
As for claim 9, Gutknecht et al. discloses adding a flavoring to the composition ([0093]), though the reference does not explicitly indicate at what point such a flavoring should be added. According to MPEP 2144.04 IV C, though, addition of flavoring at any point would be obvious, including to the yogurt mixture prior to any centrifugation or separation step. Combining Gutknecht et al. with the previous combination of art would be obvious for the reasons discussed previously in relation to claim 8.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)), Achs (2005/018095 A1) and Bisson et al. (U.S. 5,714,182) as applied to claim 7 above, and further in view of Malaspina et al. (U.S. 3,896,241).
As for claim 10, Mistry et al., Peng et al., Achs and Bisson et al. disclose the method of claim 7.
The cited prior art does not explicitly disclose the yogurt permeate from a centrifugation step as comprising whey protein.
However, Malaspina et al. teaches that after precipitation of casein in milk and its subsequent removal from the remaining liquid (C1, L19-L28), the remaining liquid is whey, which comprises protein (C1, L36-L38).
It would have been obvious to one having ordinary skill in the art to incorporate the centrifugation step of Bisson et al. into the method of Mistry et al., wherein the yogurt permeate comprised whey protein. Bisson et al. suggest the removal of some amount of liquid from the coagulated product (C5, L9-L11) but provides no guidance as to what the material from which the curds are separated may comprise or how that material may be disposed. Absent such instruction, a skilled practitioner would be motivated to consult Malaspina et al., which confirms such a liquid would contain whey protein, which may be further processed into a valuable product stream (C1, L36-L48). Thus, the performance of a centrifugation step wherein the yogurt permeate comprises whey protein would be obvious to a skilled practitioner.
As for claim 11, Malaspina et al. discloses treating the whey protein in the separated liquid to form an edible whey protein (C1, L65-L68).
As for claim 12, Malaspina et al. discloses the edible whey protein as comprising a whey protein concentrate (C2, L1-L6).
As for claim 13, Mistry et al. discloses processing the milk product by exposing it to high-shear conditions and heat (p. 948, column 2, ¶3). Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” 
As for claim 14, Mistry et al. discloses processing the milk product by exposing it to high-shear conditions (i.e., homogenization) and heat (p. 948, column 2, ¶3).
As for claim 15, Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24), which would necessarily reduce the whey protein in the yogurt permeate.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 23 above, as evidenced by Bisson et al. (U.S. 5,714,182).
As for claim 24, Mistry et al., Peng et al. and Achs disclose the method of claim 23. Mistry et al. discloses processing the milk product by exposing it to high-shear conditions and heat (p. 948, column 2, ¶3). Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24). The method of Mistry et al. is thus considered to render processing the starting milk to increase whey protein binding to casein protein in the starting milk obvious to a skilled practitioner.
As for claim 25, Bisson et al. suggests that heat treatment “enables whey proteins to be denatured and hydrated, so as to form coprecipitates with casein” (C2, L22-L24), which would necessarily reduce the whey protein in the yogurt permeate generated by the yogurt mixture.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Achs (2005/018095 A1) as applied to claim 17 above, and further in view of Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 27, Mistry et al., Peng et al. and Achs disclose the method of claim 17.
The cited prior art does not explicitly disclose adding a flavoring ingredient to the yogurt mixture, the yogurt retentate, or the spreadable protein-fortified yogurt product.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein a flavoring may be added to the composition ([0093]). A skilled practitioner would be motivated to consult Gutknecht et al. to confirm the extremely well-known practice of adding flavoring to yogurt-containing products and to discern details regarding suitable types of flavorings, which renders the addition of a flavoring to the yogurt mixture obvious to a skilled practitioner.
Claims 28-34, 36-38, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (Mistry, V. V., and Hassan, H. N., “Manufacture of Nonfat Yogurt from a High Milk Protein Powder,” J. Dairy Sci. 75:947-957 (1992)) in view of Peng et al. (Peng, Y., Serra, M., Horne, D. S., and Lucey, J. A., “Effect of Fortification with Various Types of Milk Proteins on the Rheological Properties and Permeability of Nonfat Set Yogurt”, Journal of Food Science, Vol. 74, No. 9, C666-C673 (2009)) and Gutknecht et al. (U.S. 2010/0092608 A1).
Regarding claim 28, Mistry et al. discloses a yogurt product comprising increased total proteins and a total fat concentration of about 1 wt.% or less (specifically, 10.96% protein and 0.33% fat) (p. 950, Table 2, Treatment 3) that further does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
Mistry et al. does not explicitly disclose the yogurt as comprising at least 12 wt.% total proteins, as being spreadable, as having a casein-to-whey protein ratio of 82:18 or greater, as having a total sugars to total protein ratio that is less than or about 1:10, or as having a consistency of butter or cream cheese at room temperature.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein the product may comprise at least 12 wt.% total proteins (specifically, about 5-40% by weight) ([0101]).
It would have been obvious to a skilled practitioner to produce a yogurt product according to Mistry et al. having a protein content of at least 12 wt.% total protein. First, Peng et al. characterizes the addition of protein to low-fat yogurt as fortification (p. C667, column 1, ¶3), which suggests at least some health benefit from the protein per se as opposed to merely the benefit it provides in terms of stability. In fortifying yogurt with protein, a skilled practitioner would be motivated to maximize the protein content in order to deliver greater amounts of protein upon consumption. In establishing an appropriate maximum of protein concentration that may be suitable, a skilled practitioner would be motivated to consult Gutknecht et al. to establish that protein content in yogurt-containing dairy products may range from about 5-40% by weight 
As for the ratio of casein-to-whey, the incorporation of the MC-component disclosed in Peng et al., which has a casein-to-whey protein ratio of 90:10, into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1. Such a finished yogurt would have a comparable casein-to-whey ratio as the casein-containing ingredient, thus rendering the claimed ratio of at least 82:18 obvious.
As for the sugar:protein ratio, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. As such, a total sugars concentration of 1 wt.% or less is considered obvious to a skilled practitioner. Considered together with the previous determination 
As for the spreadability and consistency of the product, though Mistry et al. does not explicitly disclose the yogurt as being spreadable, the reference does indicate that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Peng et al. further discloses that “added milk protein assists in providing a firmer body” (p. C666, column 2, ¶3), which further suggests that consistency increases with increased protein content. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
As for claim 29, the previous analysis related to claim 28 regarding the protein concentration showed that concentrations in the range of about 5-40% by weight would be obvious, which renders the claimed range of at least 14 wt.% total proteins obvious.
As for claim 30, Peng et al. discloses the casein-to-whey protein ratio in the casein-containing ingredient as being in the range of 85:15 to 99:1 (specifically, 90:10) (p. C667, Table 1, MC component), which would likewise apply to the finished yogurt.
As for claim 31, Gutknecht et al. discloses adding flavoring ([0093]) to a similar dairy composition comprising yogurt ([0011]).
As for claim 32, Gutknecht et al. discloses the flavoring as being fruit or vegetables ([0112]).
As for claim 33, Gutknecht et al. discloses the yogurt product as comprising a flavoring agent ([0093]).
As for claim 34, Gutknecht et al. discloses the product as being packaged ([0091]) into a block (i.e., “brick”) ([0098]). A skilled practitioner would be motivated to package a yogurt product for subsequent sale.
As for claim 36, the previous analysis related to claim 28 showed that a product having a total sugars concentration of 1 wt.% of less would be obvious.
Regarding claim 37, Mistry et al. discloses a yogurt product comprising increased total proteins (specifically, 10.96% protein) (p. 950, Table 2, Treatment 3) that does not contain cheese (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
Mistry et al. does not explicitly disclose the yogurt as comprising at least 12 wt.% total proteins, as being spreadable, as having a total sugars to total proteins ratio that is less than or about 1:10, or as having a consistency of cream cheese or butter at room temperature.
However, Gutknecht et al. discloses a similar dairy composition comprising yogurt ([0011]) wherein the product may comprise at least 12 wt.% total proteins (specifically, about 5-40% by weight) ([0101]).
It would have been obvious to a skilled practitioner to produce a yogurt product according to Mistry et al. having a protein content of at least 12 wt.% total protein. First, Peng et al. characterizes the addition of protein to low-fat yogurt as fortification (p. C667, column 1, ¶3), which suggests at least some health benefit from the protein per se as opposed to merely the benefit it provides in terms of stability. In fortifying yogurt with protein, a skilled practitioner 
As for the sugar:protein ratio, the incorporation of the MC-component disclosed in Peng et al. into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1. Also, Mistry et al. discloses the yogurt as comprising 1.85% carbohydrates (p. 950, Table 2, Treatment 3), where the starting components include 18 g NDM (presumably, nonfat dry milk) and 60 g high-milk protein powder (p. 948, Table 1, Treatment 3). Mistry et al. indicates the high milk protein powder comprised only 0.08% lactose (p. 948, column 1, ¶3), which indicates most of the carbohydrates in the yogurt are from the NDM component. Peng et al. discloses the MC-component comprises <0.5% lactose (p. C667, Table 1). Substitution of the MC-component in place of the protein components of Mistry et al. (both NDM and high milk protein powder) would result in a yogurt having a total sugars concentration of 1 wt.% or less. A skilled practitioner would recognize that adequate sugars would have to be present for fermentation to occur but the determination of the required minimum amount of sugars in the starting composition to achieve of final sugars concentration of 1 wt.% or less is well within the ordinary skill in the art. As such, a total sugars concentration of 1 wt.% or less is considered obvious to a skilled practitioner. Considered 
As for the spreadability and consistency, Mistry et al. indicates that firmness of yogurt increases as protein content increases (p. 952, column 1, ¶1), which suggests that yogurt with high protein values would be spreadable to the extent that the composition would not be too thin or soft to adequately spread. Similarly, the effect of the protein concentration on the consistency of the product is considered to be a result-effective variable subject to optimization, where increasing protein content corresponds with increasing firmness that is considered to likewise correspond with an increase in consistency. MPEP 2144.05 II. Accordingly, making a yogurt according to Mistry et al. that is considered spreadable and has a consistency of cream cheese or butter at room temperature would be obvious to a skilled practitioner.
As for claim 38, Mistry et al. discloses the product as not being made with cream (p. 948, column 2, ¶1 – p. 949, column 1, ¶1).
As for claim 43, Peng et al. discloses the casein-containing component as comprising micellar casein (p. C666, column 2, ¶3; p. C667, column 1, ¶3), where incorporation of such a casein-containing component into the yogurt of Mistry et al. was determined to be obvious.
As for claim 44, the incorporation of the MC-component disclosed in Peng et al. into yogurt produced according to Mistry et al. would be obvious to a skilled practitioner according to the rationale detailed previously in relation to claim 1.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-6, 16-23, 26, 39-41, 45 and 47 over Mistry et al., Peng et al. and Achs; claim 7 over Mistry et al., Peng et al., Achs and Bisson et al.; claims 8 and 9 over Mistry et al., Peng et al., Achs, Bisson et al. and Gutknecht et al.; claims 10-15 over Mistry et al., Peng et al., Achs, Bisson et al. and Malaspina et al.; claims 24 and 25 over Mistry et al., Peng et al., Achs and Bisson et al.; claim 27 over Mistry et al., Peng et al., Achs and Gutknecht et al.; and claims 28-34, 36-38, 43 and 44 over Mistry et al., Peng et al. and Gutknecht et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Mistry et al. and Peng et al. allegedly fail to suggest a yogurt product with a weight ratio of total sugars to total proteins of less than or about 1:10 as claimed, since Examiner’s rationale of potentially replacing both of the protein components of Mistry et al. with the MC component of Peng et al. is allegedly flawed (Applicant’s Remarks, p. 9, ¶3 – p. 10, ¶1). Specifically, substitution of both protein components would result in a “yogurt mix that lacks any form of skim milk”, which allegedly contradicts a goal of Mistry et al. of producing yogurt from skim milk specifically (Applicant’s Remarks, p. 10, ¶1).
However, the MC component of Peng et al. is made from milk (p. C666, column 2, ¶3 – p. C667, column 1, ¶1) and contains other milk components beyond protein, most notably ash, although lactose and fat appear to be present in at least minimal amounts (p. C667, Table 1). Further, Treatment 5 of Mistry et al. contains substantially lower skim milk than the other treatments, and contains less lactose than Treatment 3 that has no skim milk. Examiner maintains that the substitution of the MC component of Peng et al. in place of both protein components of Mistry et al. would be obvious, at least because the MC component itself would still contain various milk components other than proteins such that the MC component would satisfy the alleged requirement of Mistry et al. that the yogurts are produced “from skim milk” (Abstract). The claim rejection also recognizes that a minimal degree of sugars would be necessary to 
Applicant continued by arguing that Peng et al. likewise allegedly does not disclose a yogurt product made without at least some amount of skim milk (Applicant’s Remarks, p. 10, ¶2).
As before, though, since (i) the MC component comprises at least some amount of milk components other than proteins, (ii) Mistry et al. teaches Treatment 5 have a substantially lowered amount of skim milk, and (iii) at least some amount of sugars would be understood as being necessary to facilitate fermentation, Examiner maintains that the combined teaching of Mistry et al. and Peng et al. is adequate to deem the substitution of the protein components of Mistry et al. with the MC component of Peng et al. obvious, regardless of whether additional skim milk is determined to be required by the references, at least to the point that the claimed sugar:protein ratio would be obvious.
Applicant then argued that replacing all the HMPP in Treatment 3 of Mistry et al. with the MC component of Peng et al. “would not significantly lower the total sugars in the yogurt product and most likely would raise them” on the basis that substituting the MC component for the HMPP only—but not the NDM as well—would leave a relatively high amount of lactose present due to the NDM (Applicant’s Remarks, p. 10, ¶3 – p. 11, ¶1).
However, Applicant’s argument is based on a different proposed modification of the reference. Examiner does not dispute that if the NDM remained in the mixture, the lactose 
Applicant then asserted that Treatment 3 of Mistry et al. was an extreme example produced merely to illustrate that acceptable yogurts must have a protein content no higher than 8% and lactose content of at least 5% (Applicant’s Remarks, p. 11, ¶2). Applicant argued that Mistry et al. effectively teaches away from yogurt products with less than 5% lactose and that Peng et al. teaches protein contents at a maximum of 3.5 wt.%. Id. 
Even though Mistry et al. concludes that “to produce acceptable nonfat yogurts fortified with HMPP, the protein content must be less than 8%, and at least 5% lactose must be available in the yogurt mix for proper acid and flavor development” (p. 950, column 1, ¶2), the disclosure in the reference of much higher protein concentrations, such as Treatment 3, nonetheless renders obvious such concentrations. The teaching of a maximum of 8% protein is clearly qualified as applying only to producing “acceptable nonfat yogurts fortified with HMPP”. A practitioner would understand that such a protein threshold would not necessarily apply to different types of products intended for different manners of consumption (such as the spreadable product presently claimed) or for products fortified with different protein components. Mistry et al. thus cannot be said to necessarily teach away from protein concentrations higher than 8%. Further, strictly from a logical standpoint, in producing a protein-fortified yogurt, there would be no protein concentration threshold above which such protein concentrations would be considered non-obvious. In other words, any increased protein concentration would be considered obvious when producing a protein-fortified yogurt.
As for the lactose, Mistry et al. teaches that “at least 5% lactose must be available in the yogurt mix for proper acid and flavor development” (p. 950, column 1, ¶2). The reference does not teach the lactose minimum is for the fermented yogurt, and the amount of lactose in the yogurt mix would diminish during fermentation. The present claim rejections recognize that a certain amount of sugar would be necessary for fermentation to occur. Applicant’s argument that “Mistry’s taught away from yogurt products that had less than 5 wt.% lactose” (Applicant’s Remarks, p. 11, ¶2) improperly mischaracterizes the instruction in the reference, which undermines the argument.
Applicant’s argument are unpersuasive.
The rejections of claims 1, 17, 28, 37 and 39 have been maintained herein.
The rejections of claims 2-16, 18-27, 29-34, 36, 38, 40, 41, 43 and 44 which depend from claims 1, 17, 28, 37 and 39, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-34, 36-41, 43 and 44 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793